Citation Nr: 1451523	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  12-11 076	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to recognition of H.C. as the "helpless child" of the Veteran and appellant based upon permanent incapacity for self-support prior to attaining 18 years of age.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



REMAND

The Veteran served on active duty from April 1968 to July 1969.  He died on August [redacted], 2010.  The appellant in the current appeal is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2012 decision of the VA Regional Office (RO) in Philadelphia, Pennsylvania.  

In the instant case, the appellant is seeking recognition of H.C., her daughter with the Veteran, as a "helpless child" based upon permanent incapacity for self-support prior to attaining the age of 18 years of age for the purposes of obtaining an increased rate of dependency and indemnity compensation (DIC) benefits.  The appellant testified at a Travel Board hearing before the undersigned Veterans Law Judge in August 2012.  During her hearing, the appellant submitted additional evidence in support of her claim and stated specifically that she did not waive consideration of this evidence in the first instance by the agency of original jurisdiction (AOJ).  

The Board observes that any pertinent evidence submitted by a claimant or his/her representative must be referred to the AOJ, unless such evidence is accompanied by a waiver of consideration by the AOJ or the Board determines that the benefit(s) to which the evidence relates may be fully allowed on appeal without such referral.  38 C.F.R. § 20.1304 (c) (2014); see Disabled American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (holding that appellants are denied "one review on appeal to the Secretary" when the Board considers additional evidence without having to remand the case to the AOJ for initial consideration, and without having to obtain the appellant's waiver).  The Board has reviewed the evidence submitted by the appellant at her August 2012 hearing.  Although some of that evidence in duplicative of evidence previously submitted, the evidence also includes several school evaluations dated prior to H.C. turning 18, to include the results of academic testing.  This evidence is not duplicative of information previously considered by the AOJ.  It is also relevant to the issue at hand.  Accordingly, a remand is required for the AOJ's initial consideration of the additional evidence received, and for issuance of a supplemental statement of the case (SSOC) reflecting such consideration.  Id.

Further, given the nature of the evidence submitted in connection with her claim, the Board finds that, on remand, the AOJ should obtain a retrospective medical opinion addressing whether H.C. met the criteria for a "helpless child" designation prior to attainment of the age of 18.

Accordingly, the case is REMANDED AOJ for the following action:

1.  Contact the appellant and request that she identify any and all treatment and/or educational records pertaining to her daughter H.C., not already of record, that may be relevant to the issue on appeal.  Request that she either provide such records to VA or authorize VA to obtain these records on her behalf.  All efforts to obtain these records should be fully documented. 

2.  After affording the appellant a reasonable amount of time to respond to the request for additional records, the AOJ should obtain a VA medical opinion regarding the dispositive issue of whether the H.C. met the criteria for a "helpless child" designation prior to attainment of the age of 18, i.e., whether H.C. became permanently incapable of self-support by reason of mental or physical defect at the date of attaining the age of 18 years.  The requested opinion should be provided in connection with a thorough claims file review, specifically including: (1) relevant private medical records; (2) relevant educational records; and (3) lay statements from the appellant regarding H.C.'s mental or physical defect prior to the attainment of age 18.  

If the VA clinician determines that H.C. was capable of self-support prior to the attainment of age 18, the clinician is asked to set forth the evidence that establishes that H.C. was capable of self-support with particular attention to her industrial and employment capabilities, if any, prior to her turning 18.  If the clinician determines that H.C. was permanently incapable of self-support at the age of 18, the clinician is then asked to express an opinion as to whether it is at least as likely as not that there was improvement sufficient to render H.C. capable of self-support after age 18.  The clinician must provide a complete rationale for any stated opinion.

3.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issue on appeal de novo based on consideration of all evidence currently of record.  If the benefit sought is not granted, the appellant should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


